Case 1:19-cv-01613-UNA Document 1 Filed 08/29/19 Page 1 of 7 PageID #: 1



                       UNITED STATES DISTRICT COURT
                          DISTRICT OF DELAWARE


 Harold Davies and Beverly Davies,              Civil Action No.

                         Plaintiffs,

                                                COMPLAINT
          – against–



 Capital One Bank (USA), National
 Association and Equifax Information
 Services, LLC,

                         Defendant(s).



                                       COMPLAINT

       Plaintiffs, Harold Davies and Beverly Davies (hereinafter “Plaintiffs”), by and

through their attorneys, Garibian Law Offices, P.C., by way of Complaint against

Defendants, Capital One Bank (USA), National Association (“Capital One”) and Equifax

Information Services, LLC (“Equifax”) alleges as follows:

                                  INTRODUCTION

      1. This is an action for damages brought by an individual consumer for

         Defendants’ violations of the Fair Credit Reporting Act, 15 U.S.C. § 1681, et

         seq. (the “FCRA”) and other claims related to unlawful credit reporting

         practices. The FCRA prohibits furnishers of credit information from falsely

         and inaccurately reporting consumers’ credit information to credit reporting

         agencies.




                                           1
Case 1:19-cv-01613-UNA Document 1 Filed 08/29/19 Page 2 of 7 PageID #: 2



                                       PARTIES

     2. Plaintiffs, Harold Davies and Beverly Davies, are adult citizens of Texas.

     3. Plaintiffs are "consumer(s)" as defined by 15 U.S.C. § 1681a(c) of the FCRA.

     4. Defendant Capital One is a corporation organized and existing under the laws

        of Delaware that furnishes consumer credit information to consumer reporting

        agencies.

     5. Defendant Equifax is a limited liability company organized and existing under

        the laws of Delaware that engages in the business of maintaining and reporting

        consumer credit information.

                          JURISDICTION AND VENUE

     6. This Court has subject matter jurisdiction over this matter pursuant to 28

        U.S.C. § 1331 because the rights and obligations of the parties in this action

        arise out of 15 U.S.C. § 1681 and 15 U.S.C. § 1681p, which provides that an

        action to enforce any liability created under 15 U.S.C. § 1681 may be brought

        in any appropriate United States District Court, without regard to the amount in

        controversy.

     7. Venue in this district is proper pursuant to 28 U.S.C. § 1391(b)(1) because all

        defendants are residents of the state of Delaware.

                            FACTUAL ALLEGATIONS

     8. Defendant Capital One issued a credit card account ending in 3578 to Plaintiffs.

        The account was routinely reported on Plaintiffs’ consumer credit report.

     9. The consumer report at issue is a written communication of information

        concerning Plaintiffs’ credit worthiness, credit standing, credit capacity,


                                           2
Case 1:19-cv-01613-UNA Document 1 Filed 08/29/19 Page 3 of 7 PageID #: 3



        character, general reputation, personal characteristics, or mode of living which

        is used or for the purpose of serving as a factor in establishing the consumer’s

        eligibility for credit to be used primarily for personal, family, or household

        purposes as defined by 15 U.S.C. § 1681a(d)(1) of the FCRA.

     10. On or about January 16, 2019, Plaintiffs and Rubin & Rothman, LLC, on

        behalf of Capital One, entered into a settlement agreement for the above

        referenced account. A recorded copy of the settlement agreement available

        upon request.

     11. Pursuant to the terms of the settlement, Plaintiffs were required to make one

        lump sum payment totaling $9,425.00 to settle and close the subject Capital

        One credit account.

     12. Plaintiffs, via their debt settlement representative, timely made the requisite

        settlement payments. Proof of this payment is attached hereto as Exhibit A.

     13. However, nearly half a year later, Plaintiffs’ Capital One account continued to

        be negatively reported.

     14. In particular, on a requested credit report dated June 7, 2019, Plaintiffs’ Capital

        One account was reported with a status of “CHARGE OFF”, a balance of

        $11,519.00, and a past due balance of $11,519.00. The relevant portion of

        Plaintiffs’ credit report is attached hereto as Exhibit B.

     15. This trade line was inaccurately reported. As evidenced by the settlement

        agreement and proof of payment, the account was settled for less than full

        balance and must be reported as settled with a balance of $0.00.




                                            3
Case 1:19-cv-01613-UNA Document 1 Filed 08/29/19 Page 4 of 7 PageID #: 4



     16. On or about July 11, 2019, Plaintiffs, via their attorney at the time, notified

        Equifax directly of a dispute with completeness and/or accuracy of the

        reporting of Plaintiffs’ Capital One account.

     17. Therefore, Plaintiffs disputed the accuracy of the derogatory information

        reported by Capital One to Equifax via certified mail in accordance with 15

        U.S.C. § 1681i of the FCRA.

     18. In August 2019, Plaintiffs requested an updated credit report for review. The

        tradeline for Plaintiffs’ Capital One account remained inaccurate, as

        Defendants failed to correct the inaccuracy. The relevant portion of the August

        2019 credit report is attached hereto as Exhibit C.

     19. Equifax did not notify Capital One of the dispute by Plaintiffs in accordance

        with the FCRA, or alternatively, did notify Capital One and Capital One failed

        to properly investigate and delete the tradeline or properly update the tradeline

        on Plaintiffs’ credit reports.

     20. If Capital One had performed a reasonable investigation of Plaintiffs’ dispute,

        Plaintiffs’ Capital One account would have been updated to reflect a “settled”

        status with a balance of $0.00.

     21. Despite the fact that Capital One has promised through its subscriber

        agreements or contracts to accurately update accounts, Capital One has

        nonetheless willfully, maliciously, recklessly, wantonly, and/or negligently

        failed to follow this requirement as well as the requirements set forth under the

        FCRA, which has resulted in the intended consequences of this information

        remaining on Plaintiffs’ credit reports.



                                           4
Case 1:19-cv-01613-UNA Document 1 Filed 08/29/19 Page 5 of 7 PageID #: 5



     22. Defendants failed to properly maintain and failed to follow reasonable

        procedures to assure maximum possible accuracy of Plaintiffs’ credit

        information and Plaintiffs’ credit report, concerning the account in question,

        thus violating the FCRA. These violations occurred before, during, and after

        the dispute process began with Equifax.

     23. At all times pertinent hereto, Defendants were acting by and through their

        agents, servants and/or employees, who were acting within the scope and

        course of their employment, and under the direct supervision and control of the

        Defendants herein.

     24. At all times pertinent hereto, the conduct of Defendants, as well as that of their

        agents, servants and/or employees, was malicious, intentional, willful, reckless,

        negligent and in wanton disregard for federal law and the rights of the Plaintiffs

        herein.

                                CLAIM FOR RELIEF

     25. Plaintiffs reassert and incorporates herein by reference all facts and allegations

        set forth above.

     26. Equifax is a “consumer reporting agency,” as codified at 15 U.S.C. § 1681a(f).

     27. Capital One is an entity who, regularly and in the course of business, furnishes

        information to one or more consumer reporting agencies about its transactions

        or experiences with any consumer and therefore constitutes a “furnisher,” as

        codified at 15 U.S.C. § 1681s-2.

     28. Capital One is reporting inaccurate credit information concerning Plaintiffs to

        one or more credit bureaus as defined by 15 U.S.C. § 1681a of the FCRA.



                                            5
Case 1:19-cv-01613-UNA Document 1 Filed 08/29/19 Page 6 of 7 PageID #: 6



     29. Plaintiffs notified Defendants directly of a dispute on the account’s

        completeness and/or accuracy, as reported.

     30. Capital One failed to complete an investigation of Plaintiffs’ written dispute

        and provide the results of an investigation to Plaintiffs and the credit bureaus

        within the 30-day statutory period as required by 15 U.S.C. § 1681s-2(b).

     31. Capital One failed to promptly modify the inaccurate information on Plaintiffs’

        credit report in violation of 15 U.S.C. § 1681s-2(b).

     32. Equifax failed to delete information found to be inaccurate, reinserted the

        information without following the FCRA, or failed to properly investigate

        Plaintiffs’ disputes.

     33. Equifax failed to maintain and failed to follow reasonable procedures to assure

        maximum possible accuracy of Plaintiffs’ credit report, concerning the account

        in question, violating 15 U.S.C. § 1681e(b).

     34. As a result of the above violations of the FCRA, Plaintiffs suffered actual

        damages in one or more of the following categories: lower credit score, denial

        of credit, embarrassment and emotional distress caused by the inability to

        obtain financing for everyday expenses, rejection of credit card application,

        higher interest rates on loan offers that would otherwise be affordable, and

        other damages that may be ascertained at a later date.

     35. As a result of the above violations of the FCRA, Defendants are liable to

        Plaintiffs for actual damages, punitive damages, statutory damages, attorney’s

        fees and costs.




                                           6
Case 1:19-cv-01613-UNA Document 1 Filed 08/29/19 Page 7 of 7 PageID #: 7



      WHEREFORE, Plaintiffs demand that judgment be entered against Defendants as

follows:

      1. That judgment be entered against Defendants for actual damages
         pursuant to 15 U.S.C. § 1681n or alternatively, 15 U.S.C. § 1681o;

      2. That judgment be entered against Defendants for punitive damages
         pursuant to 15 U.S.C. § 1681n;

      3. That the Court award costs and reasonable attorney's fees pursuant to 15
         U.S.C. § 1681n or alternatively, 15 U.S.C. § 1681o; and

      4. That the Court grant such other and further relief as may be just and
         proper.

                            DEMAND FOR JURY TRIAL

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiffs demand

trial by jury in this action of all issues so triable.


                                         Respectfully Submitted,

                                         GARIBIAN LAW OFFICES, P.C.

                                         /s/ Antranig Garibian
                                         Antranig Garibian, Esquire (Bar No. 4962)
                                         1010 N. Bancroft Parkway, Suite 22
                                         Wilmington, DE 19805
                                         (302) 722-6885
                                         ag@garibianlaw.com
                                         Counsel for Plaintiffs




                                                 7
